Cite as: 593 U. S. ____ (2021)            1

                  Statement
                   KAVANAUGHof, K
                                J.,AVANAUGH , J.
                                    concurring

SUPREME COURT OF THE UNITED STATES
  KENNETH LAMONT SANDERS v. UNITED STATES
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
   STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT
               No. 20–6400. Decided June 1, 2021

  The petition for a writ of certiorari is granted. The judg-
ment is vacated, and the case is remanded to the United
States Court of Appeals for the Eighth Circuit for further
consideration in light of Caniglia v. Strom, 593 U. S. ___
(2021).
  JUSTICE KAVANAUGH, concurring in the decision to grant,
vacate, and remand.
  In this Fourth Amendment case, the Eighth Circuit relied
on the “community caretaking” doctrine to uphold the war-
rantless entry into a home. This Court’s recent decision in
Caniglia v. Strom, ante, p. ___, rejected that doctrine as ap-
plied to homes. I therefore concur in the Court’s decision to
grant, vacate, and remand to the Eighth Circuit in light of
Caniglia. As I will explain, however, the Eighth Circuit on
remand may still consider whether to uphold the entry un-
der this Court’s longstanding precedents allowing officers
to enter a home without a warrant when officers reasonably
believe that an occupant is threatened with serious injury.
See, e.g., Caniglia, ante, at 1 (ROBERTS, C. J., concurring);
Brigham City v. Stuart, 547 U. S. 398 (2006).
                       *     *    *
  This case arises out of a domestic disturbance that oc-
curred in Dubuque, Iowa. On February 16, 2018, 11-year-
old N. R. called her grandmother and said that N. R.’s
mother, Karina LaFrancois, and Karina’s boyfriend, Ken-
neth Sanders, were “ ‘fighting really bad’ ” and “ ‘they
need[ed] someone to come.’ ” 956 F. 3d 534, 537 (CA8 2020).
The grandmother called 911 and relayed that information
2                SANDERS v. UNITED STATES

                   KAVANAUGH, J., concurring

to the operator. The grandmother also told the operator
that two other small children were in the home.
  When the Dubuque police officers arrived at Karina’s
home shortly thereafter, one officer saw N. R. through an
upstairs window “ ‘acting excited’ ” and gesturing. Ibid. Ka-
rina then came out of the home to talk to the officers. Ka-
rina had red marks on her face and neck and appeared vis-
ibly upset. The officers asked to speak with her boyfriend
Sanders, and Karina responded that she would have Sand-
ers come outside. When Karina opened the door to get
Sanders, the officers heard a child crying inside. At that
point, the officers entered the home. They found Sanders
just inside the door and an infant in a nearby playpen. They
then went upstairs and located N. R., who informed them
that there was a gun downstairs and that she had heard
Karina yelling, “ ‘Put the gun down! Put the gun down!’ ”
Id., at 538. N. R. also told the officers that she had heard
what she thought was Sanders choking Karina. The offic-
ers then spoke with Karina, who told them that Sanders
had a gun and that it could be in a couch on the first floor.
The officers found the gun in the couch.
  Sanders later conditionally pled guilty in federal court to
the federal offense of unlawfully possessing a firearm, pre-
serving his right to appeal with respect to the officers’ war-
rantless entry into Karina’s home.
  On appeal, the Eighth Circuit held that the officers’ entry
was reasonable under the Fourth Amendment. The court
relied on Circuit precedent recognizing a “community care-
taking” doctrine that justified certain warrantless entries
into the home. The court explained that the officers “rea-
sonably believed an emergency situation existed that re-
quired their immediate attention in the form of entering”
Karina’s “home to ensure that no one inside was injured or
in danger.” Id., at 539.
  The Court today vacates and remands the Eighth Cir-
cuit’s judgment in light of Caniglia. In Caniglia, the Court
                 Cite as: 593 U. S. ____ (2021)            3

                  KAVANAUGH, J., concurring

held that there is no standalone “community caretaking”
doctrine that allows warrantless entries into the home. See
ante, at 4. Because the Eighth Circuit relied on just such a
standalone “community caretaking” doctrine, today’s deci-
sion to vacate and remand for reconsideration in light of
Caniglia is appropriate.
  To be clear, however, the fact that the Eighth Circuit
used a now-erroneous label does not mean that the Eighth
Circuit reached the wrong result. Caniglia did not disturb
this Court’s longstanding precedents that allow warrant-
less entries into a home in certain circumstances. See ante,
at 1 (ROBERTS, C. J., concurring). Of particular relevance
here, the Court has long said that police officers may enter
a home without a warrant if they have an “objectively rea-
sonable basis for believing that an occupant” is “seriously
injured or threatened with such injury.” Brigham City, 547
U. S., at 400, 403. On remand, the Eighth Circuit will be
able to consider precedents such as Brigham City.
  With those comments, I concur in the Court’s decision to
grant, vacate, and remand.